251 F.2d 49
Lloyd Richard EBERT, Appellant,v.UNITED STATES of America, Appellee.
No. 13279.
United States Court of Appeals Sixth Circuit.
December 30, 1957.

Victor F. Schmidt, Columbus, Ohio, Hayden C. Covington, Brooklyn, N. Y., for appellant.
Hugh K. Martin and Loren G. Windom, Columbus, Ohio, for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal from a judgment of conviction and sentence for violation of the Universal Military Training and Service Act [§ 462, Title 50 U.S.C.A.Appendix,] has been duly heard and considered upon the record and upon the oral arguments and briefs of the attorneys for appellant and appellee, respectively;


2
And it appearing that there is substantial evidence to support the judgment of the district court (trial by jury having been waived) that the defendant is guilty as charged in the indictment; and there being no showing that reversible error inheres in any ruling of the court in the conduct of the trial.


3
The judgment of the district court is affirmed.